By the Court.
The defendant’s witnesses have failed him. Surely there is no satisfactory proof of some plain mistake exhibited to the jury ! It would be highly dangerous to go further into this kind of testimony! Williams and Magrew having heard the statement of the defendant alone, and having been improperly prevailed upon to express dissatisfaction with the award they had made, are now called upon to justify what they have done. But even Magrew is dissatisfied with himself.
Unless a clear mistake in the award is pointed out and ascertained, we will not re-examine the transactions of judges of the parties own choosing.
Cited in 12 S. & R. 250.
Mr Young, pro quer.
The jury gave a verdict for the plaintiff for 91l. is 9d without leaving the bar.